MEMORANDUM **
Aster Abrham, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ summary affirmance without opinion of the immigration judge’s (“IJ”) denial of her applications for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”).
Substantial evidence supports the IJ’s adverse credibility determination because it was based on inconsistencies that go to the heart of the claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Abrham failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Abrham’s claim under the CAT is based on the same testimony that the IJ found not credible, and she points to no other evidence that she could claim the IJ should have considered in making its de*660termination under CAT, her CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.